Citation Nr: 1401132	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-15 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hyperhidrosis, to include as secondary to service-connected disabilities. 


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from June 1998 to August 1998; June 2004 to December 2005; from August 2008 to January 2009; from February 2009 to April 2010; and from June 2010 to May 2011.  He served in Southwest Asia theater of operations from November 2004 to October 2005 (Iraq), and from April 2009 to January 2010 (Iraq).  He also has prior and subsequent service with the Army National Guard, with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that, in pertinent part, denied the Veteran's claims of entitlement to service connection for a mental health condition, to include posttraumatic stress disorder (PTSD) and hyperhidrosis. The Veteran filed a notice of disagreement dated in October 2007, and the RO issued a statement of the case dated in April 2009.  The Veteran filed a substantive appeal in May 2009.  Thereafter, jurisdiction was transferred to the RO in Albuquerque, New Mexico.  

In April 2009, the RO granted service connection for PTSD; as this represents a full grant of benefits, that issue is no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his pre-existing condition of hyperhidrosis was permanently aggravated by active duty service, and specifically, by his November 2004 to October 2005 deployment to Iraq.  Alternatively, he asserts that it is secondary to his service-connected PTSD.  

Private treatment records dated in May 2004 (i.e., prior to entry to active duty service in June 2004) note that the Veteran requested a prescription deodorant to prevent him from sweating; the diagnostic assessment was excessive axillary sweating.  

The Veteran's service treatment records for this period of active duty service, to include his entrance examination, are silent as to complaints, treatment, or diagnoses of hyperhidrosis. 

Following the Veteran's deployment (ending in October 2005), VA treatment records dated in February 2006 through June 2006 show continued complaints of excessive sweating, with an onset of approximately two years prior, and worsening symptoms since returning home from Iraq.  These records also indicated that the Veteran's sweating had been controlled, to a certain degree, with aluminum chlorhydrate prior to his deployment to Iraq.  Since returning home, however, "the aluminum chlorhydrate isn't working, he is sweating through suits, shirts...having to change shirts 3 to 4x a day." See February 2006 VA Treatment Records.  In June 2006, the Veteran received Botox injections for treatment of hyperhidrosis. 

The Veteran underwent a VA examination in November 2006 and reported that the hyperhidrosis had improved with Botox injections.  He stated that he previously used aluminum chloride prior to being activated, but with little relief.  The Veteran reported an "aggravation of hyperhidrosis with anxiety..."  Despite the Botox injections, the examiner noted some mild increase in axilla sweating.  The diagnosis was hyperhidrosis, predating military service, not now symptomatic.  The examiner did not address whether the Veteran's hyperhidrosis which, presumably pre-existed service, was aggravated therein.  

In November 2007, the Veteran submitted a statement in support of his claim, explaining the circumstances surrounding his first deployment to Iraq in October 2005; he described various stressors, including the fact that he was dispatched to IED detonation sites and that his good friend was killed in action during that time.  It was based upon these confirmed stressors that service connection for PTSD (claimed as anxiety) was granted.  With respect to his hyperhidrosis, the Veteran stated that the sweating worsened after his deployment to Iraq ("I was sweating an insane amount").  He described his condition as being so severe that he sweated all the way through wool suits in winter; he also reported that he was embarrassed to leave the house and that he was unable to do anything productive.  He stated that the hyperhidrosis "was and is much worse than it has ever been in my life...prior to active duty service, the issue was minimal, and easily taken care of with infrequent use of Aluminum Chloride."  He explained that his service treatment records were absent of treatment for hyperhidrosis because it was "unpractical, unrealistic and just not possible to get treatment for such a minor issue."  

In October 2009, private treatment reports from the Medical College of Wisconsin (Dr. Larson) reflect treatment for bilateral axillary hyperhidrosis that was, based on the Veteran's reports, "associated with PTSD he developed in his first duty in Iraq 5 years ago."  Dr. Larson noted that the PTSD was well-controlled, but the Veteran had not had Botox treatment in the last 18 months and the sweating was significantly bothersome.  Dr. Larson diagnosed bilateral axillary hyperhidrosis and found the Veteran to be an excellent candidate for bilateral axillary shaving.  The Veteran consented to having this operation, but as indicated below, the January 2010 operative records are not contained in the claims file.  

During the June 2010 informal conference, the Veteran's representative asserted that the hyperhidrosis was aggravated by anxiety during the period of service from June 2004 to December 2005. 

In sum, the medical evidence of record shows that the Veteran currently has hyperhidrosis, and there is credible evidence that this condition pre-existed service and affected the Veteran during his period of active duty service, from June 2004 to December 2005.  Here, the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service as his entrance examination does not note hyperhidrosis. 38 U.S.C.A. § 1111.  His statements that he had hyperhidrosis prior to service, coupled with the November 2006 VA's examiner's assessment that it pre-dated service, are sufficient to clearly and unmistakably demonstrate that this condition did, in fact, exist prior to service (from June 2004 to December 2005).  However, the question of whether such condition was not aggravated therein remains to be answered in this case.  Thus a medical examination is necessary to decide the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  Additionally, as the Veteran claims his service-connected PTSD aggravates the hyperhidrosis, an opinion addressing whether such condition is proximately due to or aggravated by the service-connected PTSD should also be obtained upon remand. 38 C.F.R. § 3.310(a). 

Lastly, during his informal conference hearing in June 2010, the Veteran indicated that he underwent surgery for his hyperhidrosis condition in January 2010 at Froedtert Memorial Lutheran Hospital.  Those treatment records are not contained in the claims file; attempts to obtain these records should be made upon remand. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for hyperhidrosis.  This should specifically include: (i) updated treatment records from VA and (ii) private operative/surgical records from Froedtert Memorial Lutheran Hospital.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2. Schedule the Veteran a VA examination(s) with the appropriate medical professional(s) to clarify the nature and etiology of his current hyperhidrosis.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be asked to provide an opinion, based on all the medical evidence of record, as to the following:

(i) Did hyperhidrosis clearly and unmistakably pre-exist the Veteran's enlistment into active duty for the period from June 2004 to December 2005? 

In answering this question, the examiner should address the entrance examination, the Veteran's statements concerning pre-existence, and the November 2006 VA examiner's statement that hyperhidrosis pre-dated the period of active duty service beginning in June 2004. 

(ii) If yes, the examiner should opine whether the pre-existing hyperhidrosis underwent an increase in the underlying pathology during active service, from June 2004 to December 2005, i.e., was aggravated during service. 

In answering this question, the examiner must address the Veteran's statements concerning the severity of this condition before and after his deployment to Iraq; his reports of anxiety during and immediately following his deployment (i.e., while still on active duty); and the various medical treatments used for control of the hyperhidrosis before and after his deployment to Iraq.

(iii) If pre-existing hyperhidrosis did not undergo an increase during active service (i.e., was not aggravated), the examiner must opine if the evidence against aggravation is clear and unmistakable.  If there was an increase in severity of the pre-existing hyperhidrosis during active service, the examiner must opine if the increase was clearly and unmistakably due to the natural progress of the disease. 

(iv) The examiner should also opine as to whether it is at least as likely as not that the hyperhidrosis is proximately due to, or aggravated by the service-connected PTSD?

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced. 

3. Following the completion of the above to the extent possible, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


